Per Curiam.

According to O’Brien v. University Community Tenants Union, Inc. (1975), 42 Ohio St.2d 242, 71 O.O.2d 223, 327 N.E.2d 753, syllabus:
“In order for a court to dismiss a complaint for failure to state a claim upon which relief can be granted * * *, it must appear beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him to recovery. (Conley v. Gibson [1957], 355 U.S. 41 [78 S.Ct. 99, 2 L.Ed.2d 80], followed).”
We hold that Tillimon can prove no set of facts entitling him to relief and affirm the dismissal of the complaint.
First, Tillimon demands that we order Weiher and his successors to promptly decide all cases in Toledo Municipal Court, including the underlying case. We presume the regularity of trial court proceedings. Middleburg Hts. v. Brown (1986), 24 Ohio St.3d 66, 68, 24 OBR 215, 217, 493 N.E.2d 547, 549. *470Further, we will not issue a writ of mandamus to compel the observance of laws generally. State ex rel. Stanley v. Cook (1946), 146 Ohio St. 348, 32 O.O. 419, 66 N.E.2d 207, paragraph seven of the syllabus; State ex rel. Shafer v. Ohio Turnpike Comm. (1953), 159 Ohio St. 581, 589, 50 O.O. 465, 469, 113 N.E.2d 14, 19. Accordingly, we do not, in a general manner, order a court to render its decisions promptly in a mandamus action.
Second, Tillimon demands that we direct Weiher to decide the case in his favor. However, mandamus “ * * * cannot control judicial discretion.” R.C. 2731.03; State ex rel. De Ville Photography, Inc. v. McCarroll (1958), 167 Ohio St. 210, 4 O.O.2d 268, 147 N.E.2d 254. Consequently, we do not direct a judge to exercise his discretion in a certain manner via mandamus.
Therefore, we affirm the judgment of the court of appeals dismissing the complaint.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Resnick, J., not participating.